[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM FILED APRIL 15, 1997
This is an action to recover damages for personal injuries sustained in a motor vehicle accident involving a Ford truck in which plaintiff was a passenger and a Pontiac automobile operated by defendant Pomes and owned by defendant Jensen.
The Metropolitan District (MDC) was granted its motion to intervene in order to recover for its workers' compensation payments to the plaintiff, its employee.
On March 8, 1993, in their amended answer, the individual defendants filed a special defense alleging that they carried liability insurance with American Universal which had subsequently been adjudicated insolvent, that the insurance coverage was thereafter taken over by the Connecticut Insurance Guaranty Fund (CIGA) and that the intervening plaintiff (MDC) was an "insurer" as defined in Ch. 687, General Statutes and was therefore barred from recovering from defendants.
On August 9, 1996, MDC moved for summary judgment as to this special defense, followed on September 9, 1996 by an amended motion for summary judgment on the basis that it was not an "insurer" under General Statutes § 38a-838.
On October 11, 1996, Pomes and Jensen, the individual defendants filed their cross-motion for summary judgment as this same special defense. CT Page 3685
The issue raised by these motions for summary judgement is whether MDC, as a self insurer, is barred from asserting its claim because it must be regarded as an "insurer" within the meaning of General Statutes § 38a-838 (c). The clear answer is that it is not. Ficara v. O'Connor, Superior Court, judicial district of Hartford-New Britain at Hartford, Docket No. 344963 (April 11, 1994) (Case, S.T.R.). A more extended analysis leading to this conclusion is not set forth, however, in view of the recent decision by Judge Curran holding that a motion for summary judgment on a special defense is not authorized by Practice Book § 379 and is therefore improper. Seymour v. Buckley,18 CONN. L. RPTR. No. 17 (April 7, 1997).
Motion for summary judgment and cross motion for summary judgment denied.
WAGNER, J.T.R.